DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on 1/11/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BHISMA MEHTA/                Supervisory Patent Examiner, Art Unit 3783                                                                                                                                                                                                                                                                                                                                                                        

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1, lines 6-9 recite “the flange including a base affixed to the inner surface of the barrel and an inwardly extending portion extending from the base in an inward direction away from the inner surface to an end opposite the base, the end opposite the base and the inwardly extending portion being free of direct attachment to the inner surface of the barrel and the inwardly extending potion being angled toward the nozzle to contract the shaft.”  This specific limitation, while supported by the Figures, does not appear in Applicant’s specification. Also, see the similar limitation in claim 12 which lacks proper antecedent basis in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,777,906 to Gray in view of US 2016/0129197 to Hetting.	Regarding claim 1, Gray discloses (Figure 8B) a syringe for dispensing medical foam comprising: a substantially cylindrical barrel (401OBW) comprising a nozzle at its forward end (see annotated Image 1); a plunger (402, 404) comprising a substantially cylindrical shaft (402) disposed within the barrel (see Figure 8B depicting plunger member 402 and plunger shaft 404 within barrel 401OB); and a flexible, annular flange (401SR) provided on the inner surface of the barrel (see Figure 8B and Column 77, lines 1-25), the flange including a base affixed to the inner surface of the barrel and an inwardly extending portion extending from the base in an inward direction away from the inner surface to an end opposite the base, the end opposite the base and the inwardly extending portion being free of direct attachment to the inner surface of the barrel and the inwardly extending portion being angled to contact the shaft, wherein at least a portion of the flange is movable toward the shaft to thereby form a seal between the barrel and the plunger (first sealing ring, 401SR, projecting perpendicularly from the internal wall surface of the outer syringe barrel at or near the glide space rearward end opening, Column 52, lines 44-48). 	Gray is silent regarding the inwardly extending portion being angled toward the nozzle, and at least a portion of the flange is movable in response to pressure of fluid in the barrel.  	Hetting discloses an analogous flexible, annular flange (deformable sealing element, 5) to the flange of Gray, but the flange of Hetting is provided on a surface of the plunger (4) and contacts the inner surface (3) of the barrel (2).  Hetting further discloses the inwardly extending portion (5) being angled toward the nozzle, and at least a portion of the flange is movable (deformable) in response to pressure of fluid in the barrel (Figure 2 and [0073]).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the annular flange of Gray to have the inwardly extending portion being angled toward the nozzle, and at least a portion of the flange is movable in response to pressure of fluid in the barrel, as taught by Hetting, to cause the deformable sealing element to expand radially and seal more tightly against the inner wall thereby preventing liquid from passing from the outlet section to the actuation section and likewise ensuring that the correct dose of liquid is discharged and injected from the injector [0077].  Both the flange of Gray and the flange of Hetting serve the same purpose of providing a seal between the barrel and the plunger.  

    PNG
    media_image1.png
    797
    375
    media_image1.png
    Greyscale
	Regarding claim 2, Gray further discloses the syringe, wherein the flange is mechanically fixed to the inner surface of the barrel (Column 77, lines 12-25 describing the sealing rings fixed to the syringe barrel walls via injection molding, blow molding, etc.).	Regarding claim 3, the modified syringe of Gray further discloses the syringe, wherein the flange is flexible over its entire surface area (deformable sealing element, 5, [0077]).  In particular, Hetting teaches that the flange is flexible over its entire surface area (deformable sealing element, 5, [0077]) and thus the substitution of the flange of Gray with the flange of Hetting results in the flange of the modified syringe being flexible over its entire surface.
Regarding claim 4, the modified syringe of Gray discloses that the flange is tapered from a thicker base to have reduced thickness at a point at which it contacts the shaft (the first image of Figure 2).	Regarding claim 5, the modified syringe of Gray discloses the syringe wherein the flange extends generally forwards and generally inwards and contacts the shaft at an angle which is less than 90 degrees (the first image of Figure 2, Hetting).	Regarding claim 6, the modified syringe of Gray discloses the syringe wherein the flange has a generally frustoconcial shape (first image of Figure 2, Hetting).	Regarding claim 7, the modified syringe of Gray discloses the syringe wherein the flange extends to an annular edge having a circumference that is equal to or less than the outer circumference of the shaft (Figure 1 and the first image of Figure 2; the annular edge of Hetting is compressed to have an outer circumference equal or less than the outer circumference of the shaft).	Regarding claim 8, the modified syringe of Gray discloses the syringe wherein the flange extends to an annular edge having a circumference that is greater than the outer circumference of the shaft such that foam within the barrel deforms the flange to contact the shaft, and such that the flange forms a seal between the barrel and the plunger (the deformable sealing element expands radially and seal more tightly against the inner wall thereby preventing liquid from passing from the outlet section to the actuation section and likewise ensuring that the correct dose of liquid is discharged and injected from the injector [0077]).	Regarding claim 12, Gray discloses a syringe for dispensing medical foam comprising: a substantially cylindrical barrel (401OBW) comprising a nozzle at its forward end. Gray further teaches the syringe filled with injectable fluid (Column 50, lines 59-64 and Column 53, lines 13-15). Thus, the syringe of Gray is fully capable of dispensing medical foam); a plunger (402, 404) comprising a substantially cylindrical shaft (402) disposed within the barrel (see Figure 8B depicting plunger member 402 and plunger shaft 404 within the barrel 401OB); and a flexible, annular flange (401SR) provided on the inner surface of the barrel (Figure 8B and Column 77, lines 1-25), the flange including a base portion affixed on the inner surface of the barrel, and an inwardly extending portion extending from the base in an inward direction away from the inner surface to an end opposite the base, the end opposite the base and the inwardly extending portion being free of attachment to the barrel.  Gray fails to disclose a thicker base portion, a thinner inwardly extending portion extending from the base, wherein at least a portion of the flange is movable toward the shaft in response to pressure of fluid in the barrel to thereby form a seal between the barrel and the plunger; wherein the flexible annular flange is tapered from the thicker base to have reduced thickness at a point at which it contacts the shaft. 	Hetting discloses an analogous flexible, annular flange (deformable sealing element, 5) to the flange of Gray, but the flange of Hetting is provided on a surface of the plunger (4) and contacts the inner surface (3) of the barrel (2, Figure 2).  Hetting further discloses the flange including a thicker base portion affixed on the inner surface of the barrel, and a thinner inwardly extending portion extending from the base in an inward direction away from the inner surface to an end opposite the base, the end opposite the base and the thinner inwardly extending portion being free of attachment to the barrel and the thinner inwardly extending portion being angled towards the nozzle to contact the shaft, wherein at least a portion of the flange is movable toward the shaft in response to pressure of fluid in the barrel to thereby form a seal between the barrel and the plunger; wherein the flexible annular flange is tapered from a thicker base to have reduced thickness at a point at which it contacts the shaft (markup of Figure 2, see also how it would configured inside of the shaft of Gray in the markup of Figure 2 above and [0077]). 

    PNG
    media_image2.png
    265
    372
    media_image2.png
    Greyscale
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the annular flange of Gray to include a thicker base portion affixed on the inner surface of the barrel, and a thinner inwardly extending portion extending from the base in an inward direction away from the inner surface to an end opposite the base, the end opposite the base and the thinner inwardly extending portion being free of attachment to the barrel and the thinner inwardly extending portion being angled towards the nozzle to contact the shaft, wherein at least a portion of the flange is movable toward the shaft in response to pressure of fluid in the barrel to thereby form a seal between the barrel and the plunger; wherein the flexible annular flange is tapered from a thicker base to have reduced thickness at a point at which it contacts the shaft, as taught by Hetting, to cause the deformable sealing element to expand radially and seal more tightly against the inner wall thereby preventing liquid from passing from the outlet section to the actuation section and likewise ensuring that the correct dose of liquid is discharged and injected from the injector [0077]. Both the flange of Gray and the flange of Hetting serve the same purpose of providing a seal between the barrel and the plunger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410.  The examiner can normally be reached on 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDY S LEE/Primary Examiner, Art Unit 3783